DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1, 8-9, 11,  and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (US 2015/0261046) in view of Shi et al (US 2016/0247440).
	As to claim 1, Miki teaches a light emitting diode display device comprising: 
a substrate including a first display area ([0045] the central display area CA includes a plurality of pixels PC3B and pixels PC3W, figs. 2 and 5) and a second display area outside of the first display area ([0045] peripheral display area PA includes six pixels PP3, figs. 2 and 5); 
a plurality of first unit pixels in the first display area (pixels PC3B and PC3W, fig. 5), the plurality of first unit pixels each including a plurality of subpixels (PC3B is composed of R sub pixel, G sub pixel and B sub pixel; PC3W is composed of R sub pixel, G sub pixel and W sub pixel, [0046], figs. 2 and 5) each including a micro light emitting device ([0005] the size of a sub pixel is decreased to the unit of micron); and 
a plurality of second unit pixels in the second display area adjacent an edge of the substrate ([0047] the pixel (second pixel) PP3 in the peripheral display area PA is composed of vertical stripe shape R sub pixel, G sub pixel, and B sub pixel, figs. 2 and 5), 
While fig. 5 of Miki depicts the width of pixel PP3 is much smaller than the width of pixel PC3B, Miki does not specifically teaches or discloses wherein a distance between the second unit pixel and an outer surface of the substrate is equal to or less than half of a reference pixel pitch at which the plurality of first unit pixels are arranged.
However, Shi teaches wherein a distance between the second unit pixel and an outer surface of the substrate (pixels in the upper and lower rows have ½ H height, fig. 3) is equal to or less than half of a reference pixel pitch at which the plurality of first unit pixels are arranged (pixels in the middle rows have H height, fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki, wherein a distance between the second unit pixel and an outer surface of the substrate is equal to or less than half of a reference pixel pitch at which the plurality of first unit pixels are arranged, as suggested by Shi in order to increase the resolution of a display panel ([0003]).


As to claim 8, Miki in view of Shi teaches the light emitting diode display device, further comprising at least one pixel driving line configured in the second area of each of the plurality of unit pixels (Miki: [0025] in the array substrate, a video signal line (source line) and a scanning line (gate line) are formed).

As to claim 9, Miki in view of Shi teaches the light emitting diode display device, wherein the substrate includes a top surface, a bottom surface and the outer surface extending at the outer periphery between the top surface and the bottom surface (Miki: [0025], fig. 1) the plurality of first unit pixels are arranged at the reference pixel pitch (Shi: H, fig. 3), and a distance between a center portion of each of the plurality of second unit pixels and the outer surface of the substrate is half or less of the reference pixel pitch (Shi: ½ H, fig. 3).

As to claim 11, Miki in view of Shi teaches the light emitting diode display device, wherein the plurality of first unit pixels (Miki: PC3B, fig. 5) each comprise a first subpixel (Miki: R sub pixel, fig. 5), a second subpixel (Miki: G sub pixel, fig. 5) and a third subpixel (Miki: B sub pixel, fig. 5), the plurality of second unit pixels (Miki: PP3, fig. 5) each comprise a first subpixel (Miki: R sub pixel, fig. 5), a second subpixel (Miki: G sub pixel, fig. 5) and a third subpixel (Miki: B sub pixel, fig. 5), and the third subpixel of each of the plurality of second unit pixels is adjacent to the outer surface of the substrate and has a size less than a size of an adjacent second subpixel (Miki: B sub pixel, fig. 5).

As to claim 16, Miki in view of Shi teaches the light emitting diode display device, wherein the plurality of second unit pixels (Miki: [0047] the pixel (second pixel) PP3 in the peripheral display area PA is composed of vertical stripe shape R sub pixel, G sub pixel, and B sub pixel, figs. 2 and 5) each comprise a concave portion accommodating the micro light emitting device (Miki: [0029] As the lens portion TCL, a convex lens, a concave lens, a convex cylindrical lens, or a concave cylindrical lens is used, fig. 1B), and wherein the plurality of first unit pixels are arranged at the reference pixel pitch (Shi: H, fig. 3), and in each of the plurality of second unit pixels, a distance between a center portion of the concave portion of each of the plurality of second unit pixels and the outer surface of the substrate is half or less of the reference pixel pitch (Shi: ½ H, fig. 3).

As to claim 17, Miki in view of Shi teaches the light emitting diode display device, wherein the plurality of second unit pixels (Miki: PP3, figs. 1B and 2) each comprise a first subpixel (Miki: R sub pixel, fig. 2), a second subpixel (Miki: G sub pixel, fig. 2) and a third subpixels (Miki: B sub pixel, fig. 2), and wherein the concave portion is respectively provided in the first to third subpixels have different depths (Miki: fig. 1B illustrates a curve 21 in the peripheral PA having different depths).

s 2, 4-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (US 2015/0261046) in view of Shi et al (US 2016/0247440) and further in view of Chen (US 9,472,734).
As to claim 2, Miki in view of Shi does not teach a first area and a second area surrounding the first area, wherein the micro light emitting device are configured in the first area as claimed.
However, Chen teaches the light emitting diode display device, wherein each of the plurality of unit pixels comprises a first area (130, fig. 3A) and a second area surrounding the first area (area other than area 130, fig. 3A), wherein the micro light emitting device are configured in the first area (130, fig. 3A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, wherein each of the plurality of unit pixels comprises a first area and a second area surrounding the first area wherein the micro light emitting device are configured in the first area, as suggested by Chen in order to realizing improved LED display device (col. 1).
As to claim 4, Miki in view of Shi does not teach the light emitting diode display device as claimed.
However, Chen teaches the light emitting diode display device further comprising a first electrode (Chen: second type semiconductor layer 133, fig. 2) and a second electrode (Chen: first type semiconductor layer 131, fig. 2), wherein the micro light emitting device comprises a first portion (Chen: 130, fig. 2) and a second portion opposite to the first portion (Chen: the bottom substrate 100, fig. 2), and wherein the first electrode and the second electrode are configured on the first portion (Chen: see, fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, a first electrode and a second electrode, wherein the micro light emitting device comprises a first portion and a second portion opposite to the first portion, and wherein the first electrode and the second electrode are configured on the first portion, as suggested by Chen in order to realizing improved LED display device (col. 1).


As to claim 5, Miki in view of Shi and further in view of Chen teaches the light emitting diode display device, wherein a distance between the first portion to the substrate is greater than a distance between the second portion to the substrate (Chen: fig. 2 shows the bottom substrate 100 is closer to the substrate in the bottom). 

As to claim 6, Miki in view of Shi and further in view of Chen teaches the light emitting diode display device, further comprising a planarization layer on the substrate (Chen: first isolation layer 190, fig. 2), wherein each of the plurality of subpixels comprises: a thin film transistor (TFT) on the substrate (Chen: a switching unit T) and surrounded by the planarization layer (fig. 2); a pixel electrode on the planarization layer, electrically connected to the first electrode of the micro light emitting device and the TFT (Chen: col. 6: the second type semiconductor layer 133 is electrically connected to the second bottom electrode 120 through the opposite and a common electrode on the planarization layer and electrically connected to the second electrode of the micro light emitting device (col. 6: the first type semiconductor layer 131 is electrically connected to the first bottom electrode 110, fig. 2), wherein the planarization layer surrounds the micro light emitting device, except for areas associated with the first and second electrodes (as seen in fig. 2). 

As to claim 12, Miki in view of Shi teaches the micro light emitting device (Miki: [0005] the size of a sub pixel is decreased to the unit of micron), the plurality of first unit pixels (Miki: PC3B, fig. 5) each comprise a first subpixel (Miki: R sub pixel, fig. 5), a second subpixel (Miki: G sub pixel, fig. 5) and a third subpixel (Miki: B sub pixel, fig. 5), the plurality of second unit pixels (Miki: PP3, fig. 5) each comprise a first subpixel (Miki: R sub pixel, fig. 5), a second subpixel (Miki: G sub pixel, fig. 5) and a third subpixels (Miki: B sub pixel, fig. 5).
Miki in view of Shi does not teach wherein the micro light emitting device including a first electrode and a second electrode and the first to third subpixel of each of the plurality of first and second unit pixels each comprise: a pixel circuit including a driving thin film transistor TFT; a passivation layer covering the pixel circuit; a pixel electrode electrically connecting the driving TFT to the first electrode of the micro light emitting device; and a common electrode connected to the second electrode of the micro light emitting device as claimed.
However, Chen teaches the light emitting diode display device, wherein the micro light emitting device including a first electrode (second type semiconductor and a second electrode (first type semiconductor layer 131, fig. 2), a pixel circuit including a driving thin film transistor TFT (a switching unit T); a passivation layer covering the pixel circuit (fig. 2 shows a layer that covers the switching unit T); a pixel electrode electrically connecting the driving TFT to the first electrode of the micro light emitting device (col. 6: the second type semiconductor layer 133 is electrically connected to the second bottom electrode 120 through the opposite electrode 140); and a common electrode connected to the second electrode of the micro light emitting device (col. 6: the first type semiconductor layer 131 is electrically connected to the first bottom electrode 110, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, the teaching of Chen as clamed in order to realizing improved LED display device (col. 1).

As to claim 13, Miki in view of Shi and further in view of Chen teaches the light emitting diode display device, further comprising: a planarization layer (Chen: first isolation layer 190, fig. 2) covering the micro light emitting device and the passivation layer (Chen: fig. 2 shows a layer that covers the switching unit T, fig. 2); and a transparent buffer layer covering the planarization layer (Chen: top substrate 180, fig. 2), wherein each of the pixel electrode (Chen: the opposite electrode 140, fig. 2) and the common electrode (Chen: the first bottom electrode 110) is provided between the planarization layer (Chen: first isolation layer 190, fig. 2) and the transparent buffer layer (Chen: top substrate 180, fig. 2).

As to claim 14, Miki in view of Shi and further in view of Chen teaches the light emitting diode display device, further comprising a side sealing member (Chen: 230, fig. 7) covering the outer surface of the substrate and an outer surface of the transparent buffer layer (Chen: the encapsulation layer 230, fig. 7).

As to claim 15, Miki in view of Shi and further in view of Chen teaches the light emitting diode display device, further comprising a wavelength conversion layer (Chen: wavelength conversion layer 150, fig. 2) on the transparent buffer layer (Chen: top substrate 180, fig. 2), wherein the wavelength conversion layer comprises a phosphor or a quantum dot (Chen: col. 4, the wavelength conversion layer 150 may include a quantum dot material or a phosphor material).

4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (US 2015/0261046) in view of Shi et al (US 2016/0247440) and further in view of Wu et al (US 2018/0166607).
As to claim 7, Miki in view of Shi does not teach wherein the micro light emitting device is a micro light emitting diode chip. 
However, Wu teaches the light emitting diode display device, wherein the micro light emitting device is a micro light emitting diode chip ([0027] the LED chip 100 may be a micro light-emitting diode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, wherein the micro .
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (US 2015/0261046) in view of Shi et al (US 2016/0247440) and further in view of Jepsen et al (US 2015/0097837).
As to claim 10, Miki in view of Shi does not teach wherein adjacent first and second unit pixels are arranged at the reference pixel pitch. 
However, Jepsen teaches the light emitting diode display device, wherein adjacent first and second unit pixels are arranged at the reference pixel pitch ([0028] core pixels 405 and peripheral pixels 410 both share a common separation pitch). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, wherein adjacent first and second unit pixels are arranged at the reference pixel pitch, as suggested by Jepsen in order to tiling multiple smaller less expensive display together to achieve a large multi-panel display ([0003]).6.	Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (US 2015/0261046) in view of Shi et al (US 2016/0247440) and further in view of Adachi et al (US 6,025,901).
	As to claim 19, Miki in view of Shi teaches a display panel comprising a plurality of gate lines, a plurality of video lines and a driving circuit (Miki: [0025]).

	However, Adachi teaches the light emitting diode display device, further comprising a display driving circuit which comprises: a plurality of pixel driving lines on the substrate, the plurality of pixel driving lines including a plurality of gate lines (a gate bus 5, fig. 3) and a plurality of data lines defining a plurality of subpixel areas (a source bus 6, fig. 3); a plurality of routing lines on the outer surface of the substrate (connection lines 112, fig. 7) and a rear surface of the substrate (connection lines 112, fig. 7), the plurality of routing lines being connected to the plurality of pixel driving lines (see fig. 7); a pad part including a pad provided on each of the plurality of routing lines (Electrode pads 113, fig. 7); and a driving circuit connected to the pad part (col. 7: A control circuit board 108 on which a controller 108' for controlling the drivers is mounted is adhered to the peripheral region). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, the plurality of routing lines being connected to the plurality of pixel driving lines; a pad part including a pad provided on each of the plurality of routing lines and a driving circuit connected to the pad part, as suggested by Adachi in order to reduce the size of the control circuit 
As to claim 21, Miki in view of Shi and further in view of Adachi teaches the light emitting diode display device, wherein the display driving circuit is disposed on the rear surface of the substrate (Adachi: control circuit board 108, fig. 7 ).

7.	Claims 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (US 2015/0261046) in view of Shi et al (US 2016/0247440) and further in view of Wu (US 2014/0218956).
As to claim 22, Miki in view of Shi does not teach a multi-screen display device as claimed.
However, Wu teaches a multi-screen display device comprising: a plurality of screen modules ([0052] joint display 30 includes a number of display devices 31 jointed together); and a plurality of module coupling members coupling side surfaces of the plurality of screen modules ([0052] joint display 30 includes a number of display devices 31 jointed together, fig. 13), wherein the plurality of screen modules each comprise the light emitting diode display device of claim 1 ([0024] the display element 11 can be display panel, such as … organic light-emitting diode display panel). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, a plurality of module coupling members coupling side surfaces of the plurality of screen modules, wherein 

As to claim 24, Miki in view of Shi and further in view of Wu teaches the light emitting diode display device, wherein each of the plurality of unit pixels comprises a first area (Wu: main display region 110, fig. 4) and a second area surrounding the first area (Wu: periphery display region 112), wherein the micro light emitting device are configured in the first area ([0024] the display element 11 can be display panel, such as … organic light-emitting diode display panel).

As to claim 25, Miki in view of Shi and further in view of Wu teaches the light emitting diode display device, further comprising at least one pixel driving line configured in the second area of each of the plurality of unit pixels (Miki: [0025] in the array substrate, a video signal line (source line) and a scanning line (gate line) are formed).

8.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (US 2015/0261046) in view of Shi et al (US 2016/0247440) and further in view of Wu (US 2014/0218956) and further in view of Chen (US 9,472,734).
As to claim 26, Miki in view of Shi and further in view of Wu does not teach the light emitting diode display device as claimed.
comprising a first electrode (Chen: second type semiconductor layer 133, fig. 2) and a second electrode (Chen: first type semiconductor layer 131, fig. 2), wherein the micro light emitting device comprises a first portion (Chen: 130, fig. 2) and a second portion opposite to the first portion (Chen: the bottom substrate 100, fig. 2), and wherein the first electrode and the second electrode are configured on the first portion (Chen: see, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Miki in view of Shi, wherein the micro light emitting device comprises a first portion and a second portion opposite to the first portion, and wherein the first electrode and the second electrode are configured on the first portion, as suggested by Chen in order to realizing improved LED display device (col. 1).

Allowable Subject Matter
9.	Claims 3, 18, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ConclusionAny inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/            Examiner, Art Unit 2628        
/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628